ACCEPTED
                                                                                                               01-15-00471-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                                            HOUSTON, TEXAS
                                                                                                          7/16/2015 5:13:38 PM
                                      CANTRELL e CANTRELL                                                CHRISTOPHER PRINE
                                                                                                                        CLERK



Carol A. Cantrell                                                                  3700 Buffalo Speedway, Suite 520
Managing Member                                                                                Houston, Texa s 77098
                                                                                         FILED IN
                                                                                                main 1713) 333-0555
Board Certified-Tax Law                                                          1st COURT OF     APPEALS
Estate Planning and Probate Law                                                      HOUSTON,fax  TEXAS
                                                                                                     1713) 333-0550
Texas Board of Legal Specialization                                                                   cctaxlaw.com
                                                                                 7/16/2015 5:13:38 PM
                                                                                 CHRISTOPHER A. PRINE
                                                                                         Clerk
                                                  July 16, 2015




          Clerk of the First Court of Appeals
          Houston, TX 77002

          Re:     Cause No. 01-15-00471-CV, In Re Daniel W. Warren

          Dear Clerk:

                Please note that Relator intends to file a Reply Brief in the above referenced Cause No.
          01-15-00471-CV, In Re Danie!TY. Warren on Monday July 20, 2015. Relator's Reply Brief
          will respond to the points raised in the Real Party in Interest's Response Brief, which was
          filed on Friday, July 10, 2015.


                                                            Sincerely,



                                                              ~~
                                                            Carol A. Cantrell